Citation Nr: 1500293	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  12-24 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim of service connection for a right wrist disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1971 to July 1971, and December 1973 to November 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The RO in Milwaukee, Wisconsin has jurisdiction over the appeal.  


FINDINGS OF FACT

1.  In an unappealed December 1997 rating decision, the RO declined to reopen a previously denied claim for service connection for a right wrist disability.  

2.  The evidence submitted since the most recent final December 1997 RO decision is not cumulative and redundant of the record at the time of the prior final denial, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a right wrist disability.  

CONCLUSIONS OF LAW

New and material evidence having been received, the claim for service connection for a right wrist disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's previously-denied claim of entitlement to service connection for a right wrist disability is reopened based upon new and material evidence in the form of the January 2011 VA examination report.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.

ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a right wrist disability is reopened. 

REMAND

An addendum opinion is required, as the January 2011 VA examiner failed to address critical service treatment records reflecting a potential pre-existing right wrist disability.

Accordingly, this issue is REMANDED for the following action:

1.  Forward the Veteran's VA claims file to the examiner who performed the January 2011 VA examination (or another qualified examiner, if that same examiner is unavailable).  The examiner should be requested to review the claims file, including the January 2011 examination report, and provide an addendum that addresses the following:

(a) Did the Veteran's right wrist disability, 
which was not noted on his service entrance examination, "clearly and unmistakably" (obviously or manifestly) exist prior to the Veteran's first entry into active duty in May 1971?  In addressing this question, please comment on the June 1971 Medical Board proceedings and the Veteran's report therein of a right wrist injury two years prior.
 
(b) If the right wrist disability clearly and unmistakably existed prior to his first period of service, was this disease "clearly and unmistakably" (obviously or manifestly) not aggravated by his period of military service from May 1971 to July 1971?  (Note: In this special context, "aggravation" has occurred where there is an increase in disability beyond the natural progress of the disease. )

(c) Did the Veteran's right wrist disability, 
which was not noted on his service entrance examination, "clearly and unmistakably" (obviously or manifestly) exist prior to his second entry into active duty in December 1973?  In addressing this question, please comment on the June 1971 Medical Board proceedings and the Veteran's report therein of a right wrist injury two years prior.

(d) If the right wrist disability clearly and unmistakably existed prior to his second period of service, was this disease "clearly and unmistakably" (obviously or manifestly) not aggravated by his period of military service from December 1973 to November 1975?  (Note: In this special context, "aggravation" has occurred where there is an increase in disability beyond the natural progress of the disease). 

(e) If the right wrist disability did not clearly and unmistakably exist prior to the Veteran's second period of service and/or was not clearly and unmistakably not aggravated by military service, then is it at least as likely as not (50 percent or greater probability) that any current right wrist disability had its clinical onset during his period of  active service from December 1973 to November 1975? 

A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.  If the reviewing examiner cannot provide a requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation. 

2.  Thereafter, readjudicate the issue on appeal, then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Sonnet Bush
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


